                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA                       )
                                               )
       v.                                      )       CASE NO. 2:17cr38-MHT
                                               )              (WO)
EUNISES LLORCA-MENESES                         )

                               FINAL ORDER OF FORFEITURE

       WHEREAS, on March 18, 2019, this court entered a preliminary order of forfeiture (doc.

no. 183) ordering defendant to forfeit her interest in $6,490.00 seized on December 21, 2016, and

defendant consented to entry of a forfeiture money judgment in the amount of $71,158.26;

       WHEREAS, the United States published notice of this forfeiture on an official government

internet site (www.forfeiture.gov) notifying all third parties of their right to petition the court

within 60 days for a hearing to adjudicate the validity of their alleged legal interest in the property

specified in the preliminary order of forfeiture, see Notice of Publication (doc. nos. 185, 185-1);

       WHEREAS, no person has filed a petition of interest within the required period; and,

       WHEREAS, the court finds that defendant has an interest in the property that is subject to

forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), and that the United States

has established the requisite nexus between such property in the commission of the offenses in

violation of 18 U.S.C. § 1349.

       IT IS HEREBY ORDERED that the motion for a final order of forfeiture (doc. no. 198)

is granted as follows:

       1.   The following property is hereby forfeited to the United States pursuant to 18 U.S.C.

§ 981(a)(1)(C) and 28 U.S.C. § 2461(c):

            (a) $6,490.00 seized on December 21, 2016; and,
            (b) A forfeiture money judgment in the amount of $71,158.26.

     2.      All right, title, and interest to the property described above is hereby condemned,

forfeited, and vested in the United States and shall be disposed of according to law.

     3.     The United States District Court shall retain jurisdiction in the case for the purpose of

enforcing this order.

     4.     The clerk of the court shall forward a certified copy of this order to the United States

Attorney’s Office.

     SO ORDERED, this the 5th day of June, 2019.



                                                    /s/ Myron H. Thompson
                                                  UNITED STATES DISTRICT JUDGE
